Citation Nr: 1804190	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to recognition of KCD, the Veteran's child, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  This case was last before the Board in June 2015, following a January 2014 hearing, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a September 2017 supplemental statement of the case, the matter was returned to the Board for its adjudication.  


FINDING OF FACT

Resolving any doubt in favor of the Veteran's son, KCD, the competent evidence of record demonstrates that KCD became permanently incapable of self-support prior to attaining the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for KCD as a helpless child of the Veteran have been met.  38 U.S.C.A. § 101(4)(A) (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran contends that his son, KCD, is entitled to recognition as his "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  He contends that KCD has been disabled since childhood due to a significant cognitive and/or psychiatric disability that was diagnosed as a learning disability in April 1996 and which has persisted ever since, rendering him permanently incapable of self-support prior to turning age 18. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356. 

To establish entitlement to the benefit sought on the basis of being a helpless child, various factors under 38 C.F.R. § 3.356 are for consideration.  See 38 C.F.R. 
§ 3.356.  The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support. Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors. Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like. In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration. In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support. Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

The United States Court of Appeals for Veterans Claims (Court) has held that, in "helpless child" cases, the focus must be on the claimant's condition at the time of his 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his 18th birthday is not for consideration.  If a finding is made that a claimant was permanently incapable of self-support as of his 18th birthday, however, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id. 

In support of his claim, the Veteran submitted several documents that he had previously prepared for an application for disability benefits with the Social Security Administration (SSA).  Those records included a May 1996 "District Educational Evaluation Report" as well as a "Special Services Conference Summary" dated in April 1996, both of which reflected the fact that KCD was diagnosed with a specific learning disability at that time which qualified him for special education services.  An Individualized Education Program report, dated in May 1999, shows that the Veteran was mainstreamed with all of his classes and was not receiving any treatment or special education services for behavioral problems.  Thereafter, a document entitled "Notice of Disposition of Request for Evaluation", dated in May 1999, indicated that special education services were ending for KCD as he was graduating from high school.  No other pertinent documents dating from the time period of the Veteran attaining the age of 18 are available in the record.  That being said, on a SSA disability report dated in July 2011 KCD reflects that he worked as painter on a full time basis beginning in 1999, and continued to work with the same company as a painter until 2006.  

In a September 2011 clinical assessment, a Dr. E.R., who identified himself as having treated KCD since May 2011, stated that KCD met the diagnostic criteria for Asperger's Syndrome and Pervasive Development Disorder, not otherwise specified.  In a follow-up letter dated in January 2013, Dr. E.R. further stated that KCD's attempts to secure and maintain gainful employment had been hindered by his difficulties with social communication.  

In a February 2012 letter, a Dr. G.K., who stated that he had been treating KCD since October 2011, endorsed diagnoses of Asperger's disorder and Dysthymic disorder.  Dr. G.K. further commented that KCD's mental health conditions resulted in KCD having difficulty interpreting the actions of others and on numerous occasions reacting inappropriately to external stimuli in social and occupational settings.  According to Dr. G.K., the Veteran and KCD told him that his symptomatology and resulting difficulties stem back to his childhood.  

In a November 2011 psychological evaluation, a Dr. S.C. indicated that KCD was referred to him in connection with his application for disability benefits with the State of Hawaii.  After interviewing KCD and the Veteran together, and administering psychological testing, Dr. S.C. found no evidence of a cognitive functioning disorder and did not endorse either the Asperger's disorder or the Pervasive Developmental disorder diagnoses.  Dr. S.C. also reviewed KCD's mental health treatment history while he was still a child and found no evidence of substantial qualitative impairment in social interactions or an inability to demonstrate appropriate social and emotional reciprocity; thus, he concluded that there was insufficient evidence of any Asperger's or other developmental disorders when KCD was a child.  At most, Dr. S.C. surmised that the learning disorder that KCD was diagnosed with while a child "may have also affected his social development" and may have "resulted in some social problems."  In conclusion, Dr. S.C. set forth a diagnosis of learning disorder, no otherwise specified, and recommended that the Veteran pursue mental health support services as well as vocational rehabilitation services.  

During the January 2014 hearing, the Veteran's spouse and KCD's mother stated that she and the Veteran were first notified of KCD's learning disabilities when they were contacted by his school in regards to his behavior and failing grades.  According to her the Veteran exhibited significant anger and poor impulse control, as illustrated by the fact that he threw a chair at one of his teachers.  Although these issues existed earlier, it wasn't until the ninth grade that KCD was evaluated and diagnosed with a learning disability, thus entitling him to special education services.  It was the contention of the Veteran's spouse and KCD's mother that KCD had social communication issues that precluded him from succeeding in an occupational setting that required social interaction.  When asked, the Veteran echoed the sentiments of his wife, and also attested to the fact that KCD had been dependent on his parents for all of his income.  

The issue of KCD's dependency was first evaluated by a VA examiner in November 2015.  The Veteran and his spouse were first interviewed, and they attested to the fact that they were not aware of KCD's behavioral and developmental issues before he turned 14 or 15 years of age.  They also detailed KCD's history of occupational attainment after his graduation, and stated their belief that he had been unable to keep a job due to poor interactions with others.  It was their belief that KCD did not have social skills, that he had deficiencies in critical judgment and adaptive functioning, and would be dependent on them for the foreseeable future.  

Before interviewing KCD, the examiner reviewed his mental health treatment history, and noted several conflicting diagnoses.  The examiner also highlighted the fact that it was not clear whether any of the disabilities were present before the age of 18.  Upon interviewing KCD, the examiner discovered that the Veteran moved to Denver with his girlfriend at the time and was employed as a baggage handler until he was fired for attempting to steal from the airport gift shop.  Apparently, KCD then moved back home and has stayed with his parents ever since, although he had numerous jobs over the intervening years.  After completing the evaluation, the examiner set forth a diagnosis of persistent depressive disorder. 

Regarding the issue of dependency, the examiner first stated that they could not opine as to whether KCD was permanently incapable of self-support on or before his 18th birthday with resort to speculation.  However, the examiner then proceeded to detail their theory that KCD had social and occupational deficiencies that were present before his 18th birthday that did not become evident until after his 18th birthday when greater demands were placed on his coping capacities.  According to the examiner, KCD's history of relatively normal achievement in high school to be followed by personal and professional failures after graduation reflects his inability to adapt to the more stressful circumstances of his move to Denver and subsequent legal and occupational challenges.  The examiner then reiterated that the only mental health diagnosis KCD at the time of his 18th birthday was a learning disorder, and stated that a learning disorder in and of itself would not preclude future employment.  In conclusion, the examiner stated that KCD's current diagnosis was a depressive disorder, and found that it was not possible to determine exactly when he developed his current depressive disorder and/or when his depressive disorder combined with his social and developmental limitations ultimately resulted in the personal and occupational failures he had after he turned 18.  

The November 2015 VA examiner offered an addendum opinion regarding the issue of KCD's dependency in July 2017.  After a review of the record, the examiner set forth diagnoses of a learning disorder, social (pragmatic) communication disorder, and persistent depressive disorder, and opined that KCD was at least as likely as not permanently incapable of self-support on or before his birthday as due to the first diagnoses.  Furthermore, the examiner opined that the inability to support himself continued to the present as due to his persistent depressive disorder.  

The examiner acknowledged the various difficulties inherent in attempting to diagnose KCD with a condition retroactively after nearly twenty years had passed since he turned 18, and noted that it would have been unlikely for school psychologists to diagnose mental disorders other than the learning disorder KCD was diagnosed with at that time.  That being said, the examiner ultimately endorsed a diagnosis of social pragmatic communication disorder as an update to the prior diagnosis of Asperger's disorder, and supported that retroactive diagnosis on the basis of documentary and testimonial evidence showing that KCD had significant difficulty with social communication before the age of 18 that led to functional limitations in effective communication, social participation, and academic achievement.  The examiner further commented that social pragmatic communication disorder rarely manifests in the early developmental period and typically is not discovered until social communication demands exceed limited capacity later in life.  Finally, the examiner highlighted the fact that KCD's inability to function and maintain employment in unskilled type jobs after the age of 18 clearly suggested that the deficits that caused his difficulties during his adult life existed prior to his turning 18 years old.  

Upon review of the record, and granting the Veteran and his son KCD the benefit of the doubt, the Board finds that the preponderance of the evidence supports a determination that KCD was permanently incapable of self-support prior to attaining age 18.  Although KCD's occupational history is unclear from the record, especially in light of the many contradictory statements from KCD and his parents regarding the timeline of his having sought work away from home and the reasons for why he eventually lost his job and moved back home, the record reflects that KCD has never maintained steady employment since he graduated high school and turned 18 years of age.  As the VA examiner and several of the private treatment providers who have evaluated KCD concluded, he is currently unable to secure and maintain gainful employment as a result of his mental health conditions, regardless of the particular configuration and/or diagnosis.  

The only question that remains is whether the Veteran's current incapacity for self-support existed at or before he turned 18 years of age.  While the Board acknowledges the lay testimony of KCD and his parents regarding his inability to secure and maintain employment before the age of 18, the Board's ultimate determination rests primarily upon the positive opinion of the VA examiner in their July 2017 addendum opinion.  That opinion, based as it is on a thorough review of the record and an extensive discussion of prevailing medical literature regarding the diagnosis of mental health disorders, is highly probative of the issue at hand.  Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of the examination or review, as well as the relative merits of the analytical findings).  While the VA examiner's opinion is refuted by Dr. S.C.'s November 2011 evaluation, the Board notes that Dr. S.C. found that there was no evidence of social interaction impairment prior to the age of 18, overlooking both testimonial evidence from KCD and his parents as well as documentary reports from KCD's time in school which suggested that KCD experienced many of the social communication deficits symptomatology which characterized his occupational and personal problems later in his adult life. As Dr. S.C.'s evaluation contradicts the rest of the objective medical evidence of record and apparently disregards crucial evidence of KCD's impairments prior to turning 18 years of age, the Board accords the VA examiner's opinion far more probative weight, and thus finds that it is more likely than not that KCD was not capable of self-support prior to attaining age 18.  Therefore, the Board finds that KCD is entitled to recognition as the "helpless" child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.  38 C.F.R. § 3.356


ORDER

Entitlement to recognition of KCD as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


